Citation Nr: 1646775	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO) in Houston, Texas.

In July 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran's claim has been denied as his income exceeds the maximum annual pension limits.  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503 (a)(8) (West 2014); 38 C.F.R. § 3.272 (g) (2015).  In this case, the Veteran's only medical expenses that have been subtracted are his Medicare Part B premiums.  See March 2016 supplemental statement of the case (SSOC).  At his hearing, the Veteran testified that he had other unreimbursed medical expenses.  See July 2016 Hearing Transcript (T.) at 3-4.  Although the record was held open for 60 days to allow for the Veteran to provide such information, no additional evidence has been received.  However, to ensure a complete record prior to a decision being rendered, the Board finds that a remand is necessary so that additional medical expense information can be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21P-0516-1, "Improved Pension Eligibility Verification Report," and VA Form 21P-8416, "Medical Expense Report," and request that he complete and submit those forms, as well as any other documentation, detailing his current household income and expenses for the period from 2011 through the present.  The Veteran must also be asked to specifically identify all income sources and all medical expenses.

2.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided an SSOC, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




